Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 1 of 18




                       Exhibit A
             Case 20-11548-CSS        Doc 363-1       Filed 08/04/20      Page 2 of 18




                    MEMORANDUM OF AMENDED AND RESTATED
                     TRANSPORTATION SERVICES AGREEMENT

THE STATE OF COLORADO                   §
                                        §     KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF WELD                          §

        This Memorandum of Amended and Restated Transportation Services Agreement (this
"Memorandum") is entered into by and between GRAND MESA PIPELINE, LLC, a Delaware
limited liability company ("GMP"), and BAYSWATER EXPLORATION & PRODUCTION,
LLC, a Colorado limited liability company ("Bayswater" or "Shipper"). GMP and Bayswater
collectively referred to herein as the "Parties."

        This Memorandum is being executed in connection with that certain Amended and
Restated Transportation Services Agreement by and between GMP and Bayswater, dated
June 21, 2016 (the "Agreement"). The Agreement, among other things, sets forth the terms and
conditions governing the respective rights of the Parties with respect to the transportation by
Bayswater of certain volumes of crude petroleum through GMP's pipeline system originating at
certain stations in Weld County, Colorado, and terminating at the NGL Energy Partners LP
terminal in Cushing, Oklahoma (as more particularly described in the Agreement, the "Pipeline
System"). The Agreement provides, among other things, as follows:

         1.     As assurance for Bayswater's performance under the Agreement (including but
not limited to the obligations of Bayswater to ship or pay for the Fixed Monthly Payment as set
forth in Section 8.1 of the Agreement and the Total Financial Commitment as set forth in Section
8.2 of the Agreement), and subject to the terms and conditions of the Agreement and Shipper's
Reservations (as defined in the Agreement), Bayswater has dedicated and committed to the
performance of the Agreement, all of its right, title and interest in and to: (i) the Subject Leases;
(ii) the Wells; (iii) the Dedicated Reserves; and (iv) Shipper's Crude Petroleum (collectively, the
"Dedicated Interests"), all to the extent located within, or produced from the Dedication Area
covering the lands described in Exhibit A (the "Dedication Area"), for and during the Term of
the Agreement, for the purpose of exclusively dedicating and committing the Dedicated Interests
to GMP for the performance of the Agreement.

       As used herein and in the Agreement: (A) "Subject Leases" means the oil, gas, and
mineral leases (including any extensions or renewals of such leases and any new leases taken in
replacement thereof prior to or within six (6) months after the expiration of any such lease),
deeds, conveyances, and other instruments described in Exhibit B, as such exhibit may be
amended from time to time, but only to the extent that such leases are located within the
Dedication Area; (B) "Wells" means a horizontal well for the production of hydrocarbons
located on the Subject Leases or on lands otherwise pooled, communitized or unitized therewith,
in which Shipper owns an interest, that is either producing or intended to produce Dedicated
Reserves, but expressly excluding vertical wells and further expressly excluding the wells
described on Exhibit C; (C) "Dedicated Reserves" means all of the right, title and interest of
Shipper in and to all Crude Petroleum reserves in and under the Subject Leases and the Wells
Owned or Controlled by Shipper, whether now owned or hereafter acquired by Shipper; (D)

4826-4312-8115.1
             Case 20-11548-CSS        Doc 363-1      Filed 08/04/20      Page 3 of 18




"Shipper's Crude Petroleum" means all Crude Petroleum Owned or Controlled by Shipper,
including, without limitation, Crude Petroleum produced from the Subject Leases and the Wells,
whether now owned or hereafter acquired by Shipper; and, for the purposes hereof, Crude
Petroleum is "Owned or Controlled" by Shipper if Shipper has title to such Crude Petroleum,
whether by virtue of its ownership of a Subject Lease or otherwise, or, if Shipper does not have
title to such Crude Petroleum, Shipper has the right, under any joint operating agreement, unit
operating agreement, or other contractual arrangement or arising by operation of Applicable
Laws, to commit and dedicate such Crude Petroleum to the performance of this Agreement; and
(F) "Applicable Laws" means all federal, state or local laws, rules, orders or regulations
applicable to the Parties, the Pipeline System, this Agreement, and the transactions contemplated
hereby.

        2.     The dedication by Bayswater described in the preceding paragraph for the
performance of the Agreement constitutes a covenant running with the land (and for clarity, shall
also apply to any Dedicated Interests acquired by Bayswater subsequent to the Effective Date),
shall be deemed to touch and concern all of Bayswater's oil and gas leasehold interests in the
lands within the Dedication Area, and shall be binding upon all of Bayswater's permitted
successors and assigns.

       3.     The Dedicated Interests do not include any of Shipper's Crude Petroleum that has
already been dedicated prior to the Date of the Agreement as set forth on Exhibit D (or in the
case of subsequently acquired interests, prior to the date of such acquisition) (a "Prior
Dedication"). Bayswater shall not extend marketing or transportation agreements governing
Shipper's Crude Petroleum subject to a Prior Dedication(s) beyond the end of the longest
primary contract term associated with the transportation and/or marketing of that particular
Shipper's Crude Petroleum. Upon termination of such agreements, all Shipper's Crude
Petroleum subject to the Prior Dedication(s) shall be deemed part of Bayswater's dedication
under the Agreement for the remaining Term of the Agreement.

        4.     If Bayswater transfers any right, title, or interest in the Dedicated Interests, such
transfer shall be made subject to the Agreement and any such transfer shall not impair the
dedication under the Agreement to GMP. Any such transfer or Bayswater's failure to notify
GMP thereof shall not impair GMP's rights under the Agreement as against Bayswater. If
Bayswater transfers any right, title, or interest in some, but not all of the Dedicated Interests in
addition to the requirements of the foregoing sentence, any right, title, or interest retained by
Bayswater shall remain subject to the Agreement and the dedication therein.

       This Memorandum is being executed to provide notice, without limiting or expanding the
provisions of the Agreement, of the rights of the Parties with respect to the Dedicated Interests.

        In addition, the Parties further provide notice they intend that GMP's interests in the
Dedicated Interests shall be subject to and burdened by the Agreement, the terms thereof shall be
deemed incorporated by reference in its entirety herein and be appurtenant to and run with the
land comprising the Dedicated Interests and the Dedication Area, and further, that the Agreement
shall be binding and enforceable upon the successors and assigns of the Parties or of any interest
in the Property.



4826-4312-8115.1
                                                 2
             Case 20-11548-CSS       Doc 363-1      Filed 08/04/20     Page 4 of 18




       More information regarding the terms of the Agreement can be obtained from GMP at
the following address:

                     Grand Mesa Pipeline, LLC
                     6120 S. Yale Ave., Suite 805
                     Tulsa, Oklahoma 74136
                     Attn: Kurston P. McMurray, VP Legal
                     Telephone: 918.477-0500
                     Facsimile: 918.481-5896
                     Email: Kurston.McMurray@nglep.com

       This Memorandum is not a complete summary of the Agreement, nor shall any provisions
of this Memorandum be used in interpreting the provisions of the Agreement. In the event of
any conflict between this Memorandum and the Agreement, the Agreement shall control.

        This Memorandum is executed, acknowledged and delivered by GMP and Bayswater for
the sole purpose of evidencing of record the existence of the Agreement and shall not alter,
affect, amend or change any terms or provisions of the Agreement.

        A counterpart original of this Memorandum may be recorded for notice purposes in any
jurisdiction in which any of the Property is located. Counterparts so recorded may have different
titles or captions, may substitute signature pages and acknowledgments in form required by
applicable recording statutes, and may include modified versions of Exhibit A and Exhibit B
describing only those portions of the Dedicated Interests against which they are to be indexed.
        This Memorandum may be executed in multiple counterparts, each of which shall
 constitute an original, and all of which, when taken together, shall constitute one instrument.

                                   [Signature Pages Follow]




4826-4312-8115.1
                                                3
              Case 20-11548-CSS            Doc 363-1       Filed 08/04/20       Page 5 of 18




        EXECUTED as of the date of the parties' acknowledgments below but EFFECTIVE as
of the 21st day of June, 2016.

                                                  GRAND MESA PIPELINE, LLC


                                                  By:
                                                  Name:
                                                  Title:

THE STATE OF            {j/atuJt,tA         §
                                            §
COUNTY OF             T u/~4                §

          This      instrument    acknowledged before me on June 23..._, 2016 by
                                   was
  /!. Mivko.e/      /{,-irnb,·/1   , the {.to                    of Grand Mesa Pipeline, LLC, a
Delaware limited liability company, on behalf of said limited liability company.



                                                           N~a{J;;~
                                                                               ,
                                                           (Name typed or pnnted)

                                                           Commission Expires: _£"-=-+t-'--'13~;/.L..-g___
                                                                                      I       I




After recording, return to:
McGrath North Mullin & Kratz, PC LLO
Attn: Jeffrey S. Penne, Esq.
1601 Dodge Street, Suite 3700
Omaha, Nebraska 68102




4826-4312-8115 .1
                                      Signature Page to GMP Memorandum
             Case 20-11548-CSS    Doc 363-1       Filed 08/04/20       Page 6 of 18




        EXECUTED as of the date of the parties' acknowledgments below but EFFECTIVE as
of the 21st day of June, 2016.

                                         BAYSWATEREXPLORATION &
                                         PRODUCTION, LLC


                                         By:
                                         Name: __________________________
                                         Title:

THE STATE OF _______              §
                                  §
COUNTY OF _ _ _ _ __              §

       This instrument was acknowledged before me on June _ , 2016 by
________________________, the                              of Bayswater Exploration &
Production, LLC, a Colorado limited liability company, on behalf of said limited liability
company.



                                                  Notary's Signature


                                                  (Narne typed or printed)

                                                  Commission Expires: _ _ _ _ _ _ __




4826-4312-8115.1
                            Signature Page to GMP Memorandum
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 7 of 18
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 8 of 18
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 9 of 18
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 10 of 18
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 11 of 18
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 12 of 18
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 13 of 18
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 14 of 18
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 15 of 18
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 16 of 18
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 17 of 18
Case 20-11548-CSS   Doc 363-1   Filed 08/04/20   Page 18 of 18
